Proceeding under Workmen's Compensation Act to determine liability of defendants to dependents or next of kin of Lawrence Reed, deceased employee. *Page 899 
From an award by the hearing commissioner, which was adopted and approved by the full Commission, and affirmed on appeal to the Superior Court, the defendants again appeal.
The award was properly entered upon the facts found by the hearing commissioner, later adopted and approved by the full Commission, as they are amply supported by the evidence.
It is well settled that the award of the Industrial Commission is "conclusive and binding as to all questions of fact," if supported by sufficient competent evidence. N.C. Code, sec. 8081 (ppp); Clark v. WoolenMills, 204 N.C. 529, 168 S.E. 816; Massey v. Board of Education,204 N.C. 193, 167 S.E. 695; Kenan v. Motor Co., 203 N.C. 108,164 S.E. 729. Indeed, neither this Court nor the Superior Court, on appeal from an award of the Industrial Commission, can consider the evidence and determine therefrom what the facts are. This is a matter exclusively for the Industrial Commission. Ussery v. Cotton Mills, 201 N.C. 688,161 S.E. 307.
Affirmed.